  Case 20-14037      Doc 49    Filed 10/05/20 Entered 10/06/20 08:05:52              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-14037
Mohammed T. Khan                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jacqueline P Cox
                                             )
                                             )               1
               Debtor(s)                     )

                           ORDER IMPOSING THE AUTOMATIC STAY

        THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:
    IT IS HEREBY ORDERED:
A. That the automatic stay is hereby imposed as to all creditors pursuant to §362(c)(4), until November
2, 2020 at 10:30 a.m.




                                                         Enter:


                                                                    Honorable Jacqueline Cox
Dated: October 05, 2020                                           United States Bankruptcy Judge
